DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-17-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 08-17-22.
Claims 1-2, 4, 9, 13 and 16 are amended.
Claims 5, 8, 19-21 and 23 are canceled.
Claims 1-4, 6-7, 9-18. 22 and 24 are pending.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups, as set forth in the Office action mailed on 03-04-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn, Claims 13-18 and 24, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-4, 6-7, 9-18, 22 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-4, 6-7, 9-12 and 22 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a pillar with a seed layer portion on the first plating structure and a second plating structure on the seed layer portion; and a concave surface portion provided in the electrically insulating layer structure, wherein the concave surface portion comprises, in a cross-section of the component carrier, a top end at a main surface of the electrically insulating layer structure, a bottom end, and a curved surface therebetween, wherein the concave surface portion with the top end and the bottom end surrounds the pillar, wherein the first plating structure is arranged at least partially laterally inside of the electrically insulating layer structure, wherein the first plating structure comprises a continuous flat upper most surface being at the same level as the top end of the concave surface portion and forming part of an outer surface of the stack, and a lower most surface, wherein at least the lower most surface is situated in the electrically insulating layer structure.
Claims 13-18 and 24 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
forming the electrically conductive layer structure to comprise a first plating structure and a pillar which comprises a seed layer portion on the first plating structure and a second plating structure on the seed layer portion, wherein-forming the stack includes providing a concave surface portion in the electrically insulating layer structure, wherein the concave surface portion comprises, in a cross-section of the component carrier, a top end at a main surface of the electrically insulating layer structure, a bottom end, and a curved surface therebetween, wherein the concave surface portion with the top end and the bottom end surrounds the pillar, wherein the first plating structure is arranged at least partially laterally inside of the electrically insulating layer structure, wherein the first plating structure comprises a continuous flat upper most surface being at the same level as the top end of the concave surface portion and forming part of an outer surface of the stack, and a lower most surface, wherein at least the lower most surface is situated in the electrically insulating layer structure.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 13 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848